Exhibit 10.1

 

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Seventh Amendment”) is made effective as of the 28th
day of October, 2020, by and among WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation
(“Parent”), and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of
September 11, 2017, by and among Borrower, Parent, and Lender, as amended by
that First Amendment to Second Amended and Restated Warehousing Credit and
Security Agreement, dated as of September 15, 2017, that Second Amendment to
Second Amended and Restated Warehousing Credit and Security Agreement, dated as
of September 10, 2018, that Third Amendment to Second Amended and Restated
Warehousing Credit and Security Agreement, dated May 20, 2019, that Fourth
Amendment to Second Amended and Restated Warehousing Credit and Security
Agreement, dated September 6, 2019, that Fifth Amendment to Second Amended and
Restated Warehousing Credit and Security Agreement, dated April 23, 2020, and
that Sixth Amendment to Second Amended and Restated Warehousing Credit and
Security Agreement, dated August 21, 2020 (as amended, the “Credit Facility
Agreement”), whereby upon the satisfaction of certain terms and conditions set
forth therein, the Lender agreed to make Warehousing Advances from time to time,
up to the Warehousing Credit Limit (each such term as defined in the Credit
Facility Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this Seventh Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Seventh Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.         Recitals. The Recitals are hereby incorporated into this
Seventh Amendment as a substantive part hereof.

 

Section 2.         Definitions. Terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.         Amendments to Credit Facility Agreement. The Credit Facility
Agreement is hereby amended as follows:

 

(a)            Section 3.13 of the Credit Facility Agreement is hereby amended
and restated as follows:

 





 

 



“3.13       Increases to Standard Warehousing Credit Limit

 

Borrower shall have the right, upon no less than five days prior written notice
to Lender, during the term of this Agreement, to request one or more incremental
increases to the Standard Warehousing Credit Limit, in amounts of One Hundred
Million Dollars ($100,000,000.00) each (each is herein a “Minimum Incremental
Amount”), up to the Maximum Warehousing Credit Limit. Borrower’s notice shall
indicate (i) the amount of the incremental increase of the Standard Warehousing
Credit Limit and (ii) the effective date for the increase of the Standard
Warehousing Credit Limit. Any incremental increase shall be made at the sole
discretion of Lender. Provided such incremental increase is approved by Lender,
said incremental increase of the Standard Warehousing Credit Limit shall remain
in effect for a period of forty-five (45) days following such effective date.

 

Commencing on August 21, 2020 and continuing until January 25, 2021, Borrower
shall have the additional one time right, upon no less than five days prior
written notice to Lender, to request an increase of the Maximum Warehousing
Credit Limit up to the Limited Bulge Credit Limit. Borrower’s notice shall
indicate (i) the amount of the increase of the Maximum Warehousing Credit Limit
(the “Bulge Increase Amount”), and (ii) the effective date for the increase of
the Maximum Warehousing Credit Limit. The increase of the Maximum Warehousing
Credit Limit by the Bulge Increase Amount shall remain in effect until
January 31, 2021. ”

 

(b)           Section 7.16 of the Credit Facility Agreement is hereby amended
and restated as follows:

 

“7.16       Sale of Mortgage Loan to Investor.

 

Provide status reports of its efforts to sell each Mortgage Loan to the
applicable Investor on the earlier of: (a) within five (5) days after Borrower
becomes aware of any fact or circumstance that causes Borrower to believe that
the Investor may not purchase the Mortgage Loan within sixty (60) days after the
date of the related Warehousing Advance, in which case such status report shall
include Borrower’s plan for repaying Lender the amount of the Mortgage Loan, and
(b) fifty-five (55) days after the date of the applicable Warehousing Advance
provided Lender has requested the status of such efforts to sell such Mortgage
Loan. In addition, if the Investor has not purchased, and Borrower has not
repaid, the Mortgage Loan within sixty (60) days after the date of the related
Warehousing Advance, Borrower shall, upon Lender’s request, immediately cause
the Lender to be named as an additional insured under the property insurance
policy covering the property which is collateral for the Mortgage Loan.
Notwithstanding the foregoing, if in advance of a calendar year end, a Federal
Agency has instructed Borrower to delay or defer delivery of a Pledged Loan or
Pledged Security to a date that is more than sixty (60) days after such
Warehousing Advance, Borrower must notify Lender of its intent to comply with
such delayed or deferred delivery, and provided Lender has requested a status of
Borrower’s efforts to sell the Mortgage Loan to the applicable Agency, provide
Lender with such status report on the earlier of: (a) within five (5) days after
the Borrower becomes aware of any fact or circumstance that causes the Borrower
to believe that such Agency may not purchase the Mortgage Loan by February 28th
of the following calendar year, in which case such status report shall include
Borrower’s plan for repaying the Lender the amount of the Mortgage Loan, or
(b) February 20th of the following calendar year. Additionally, if Freddie Mac
or Fannie Mae, as applicable has not purchased, and Borrower has not repaid, the
Mortgage Loan by February 25th of the following calendar year, Borrower shall
immediately cause Lender to be named as an additional insured under the property
insurance policy covering the property which is collateral for the Mortgage
Loan.”

 





 

 

Section 4.         Ratification, No Novation, Effect of Modifications. Except as
may be amended or modified hereby, the terms of the Credit Facility Agreement
are hereby ratified, affirmed and confirmed and shall otherwise remain in full
force and effect. Nothing in this Seventh Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.         Amendments. This Seventh Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.         Waiver. The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise). No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Seventh Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.         Governing Law. This Seventh Amendment shall be given effect
and construed by application of the law of the Commonwealth of Pennsylvania.

 

Section 8.         Headings. The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 





 

 

Section 9.         Severability. No determination by any court, governmental
body or otherwise that any provision of this Seventh Amendment or any amendment
hereof is invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

 

Section 10.       Binding Effect. This Seventh Amendment shall be binding upon
and inure to the benefit of Borrower, Parent, Lender, and their respective
permitted successors and assigns.

 

Section 11.       Counterparts. This Seventh Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



 

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Seventh Amendment under their respective seals as of the day and year first
written above.

 

 

  WALKER & DUNLOP, LLC, as Borrower         By: /s/ Stephen P. Theobald   Name:
Stephen P. Theobald   Title: Executive Vice President &     Chief Financial
Officer             WALKER & DUNLOP, INC., as Parent         By: /s/ Stephen P.
Theobald   Name: Stephen P. Theobald   Title: Executive Vice President &    
Chief Financial Officer             PNC BANK, NATIONAL ASSOCIATION,   as Lender
        By: /s/ Steven Pachla   Name: Steven Pachla   Title: Vice President







 

Signature Page - Seventh Amendment to Amended and Restated Warehousing Credit
and Security Agreement

 





 